1 SELECTED FINANCIAL DATA The following table sets forth selected historical financial data for Magnetek, Inc.for the fiscal year ended July 3, 2011, and the previous four fiscal years.The financial data presented below is derived from our audited consolidated financial statements.The results of our power electronics business, which was divested in October 2006, and our telecom power systems business, which was divested in September 2008, are included in discontinued operations for all periods presented, as explained in Note 2 of Notes to Consolidated Financial Statements. For additional information, see our financial statements and the notes thereto included elsewhere in this Annual Report.The following table should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Statement of Operations Data For the years ended July 3, June 27, June 28, June 29, July 1, (Amounts in thousands, except per share data) Net sales $ Gross profit Gross profit % Income (loss) from operations $ $ ) $ $ $ ) Net income (loss): Continuing operations $ $ ) $ $ $ ) Discontinued operations ) Net income (loss) $ $ ) $ $ $ ) Per common share - basic and diluted: Income (loss) from continuing operations- basic $ $ ) $ $ $ ) Income (loss) from continuing operations- diluted $ $ ) $ $ $ ) Income (loss) from discontinued operations- basicand diluted $ ) $ ) $ ) $ $ ) Income (loss) - basic $ $ ) $ $ $ ) Income (loss) - diluted $ $ ) $ $ $ ) Balance Sheet Data July 3, June 27, June 28, June 29, July 1, (Amounts in thousands) Total assets $ Long-term debt, including current portion - 4 15 21 32 Other long term obligations Pension benefit obligations Stockholders' equity (deficit) 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We are a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.Our systems consist primarily of programmable motion control and power conditioning systems used in the following applications:overhead cranes and hoists, elevators, coal mining equipment; and renewable energy applications.We believe that with our technical and productive resources, application expertise, broad product offerings and sales channel capabilities, we are well positioned to respond to increasing demand in our served markets.Our operations are located in North America, predominantly in Menomonee Falls, Wisconsin, our Company headquarters. Our product offerings for material handling applications include drive systems, radio remote controls, and braking, collision-avoidance, and electrification subsystems, sold primarily to original equipment manufacturers (“OEMs”) of overhead cranes and hoists.We have a significant market share in North America in alternating current (“AC”) control systems and believe we have growth opportunities in wireless radio controls, direct current (“DC”) control systems for retrofit applications and in automating existing manual material handling processes. Our product offerings for elevator applications are comprised of highly integrated subsystems and drives used to control motion primarily in high rise, high speed elevator applications.Our products are sold mainly to elevator OEMs and we have a significant share of the available market for DC drives and subsystems used in high-rise elevators, primarily in retrofit projects.We believe we have opportunities for growth in available elevator markets by introducing new energy-saving product offerings for both AC and DC applications, expanding the breadth of our product offerings to include competitive low-end products for lower performance AC applications, and using our new product offerings to expand geographically. Our product offerings for energy delivery applications include power inverters for renewable energy applications, primarily wind turbines, as well as AC and DC drives for mining applications.Renewable energy markets have grown rapidly in North America over recent years as both wind and solar power have become increasingly competitive from a cost standpoint with more traditional methods of power generation, and as state governments enact renewable energy portfolio standards.The continued uncertain global economic environment has had a worldwide impact on the solar and wind markets, as growth in these markets is heavily dependent on government subsidies as well as the availability of financing over extended periods of time.In addition, the cost of traditional forms of energy, such as natural gas and coal, also impact demand in renewable energy markets.Throughout most of the past year, relatively low natural gas prices have resulted in soft demand in the wind market.In addition, many companies that produce wind turbines also manufacture their own power inverters, limiting the market opportunity for our wind inverters.As a result, we view the solar market as offering better growth opportunities, particularly at the utility-scale end of the market.We also recognize the need to diversify our customer base and product offering if we are to compete more effectively in the renewable space.Accordingly, we’ve strategically allocated additional resources toward the ongoing development of utility-scale power inverters for the solar market in an effort to shift our renewable sales mix in the future through a more diverse product offering. Continuing Operations We focus on a variety of key indicators to monitor our business performance. These indicators include order rates, sales growth, gross profit margin, operating profit margin, net income, earnings per share, and working capital and cash flow measures.These indicators are compared to our operating plans as well as to our prior year actual results, and are used to measure our success relative to our objectives. Our Company objectives are to grow sales at least 10% on a year-over year basis, to achieve 30% gross margins and 10% operating profit margins, and to generate sufficient cash flow to fund our growth initiatives, our operations and our obligations. Throughout fiscal 2011, we experienced improving conditions and increasing demand in most of our major served markets, both in traditional industrial markets as well as renewable energy markets.Accordingly, both our sales and operating results have improved significantly over prior year levels.Our sales increased 36% to $109.8 million in fiscal 2011 from $80.6 million in fiscal 2010.Sales of product with material handling applications, our largest served market, rebounded in fiscal 2011 and increased nearly 28% over fiscal 2010 levels to more than $59 million.In addition, sales of products for renewable energy markets, mainly power inverters for wind turbine applications, increased from less than $10 million in fiscal 2010 to more than $20 million in fiscal 2011. Fiscal 2011 gross profit increased to $35.2 million, or 32.0% of sales, compared to $24.1 million, or 29.9% of sales in fiscal 2010.We reported a pre-tax income from operations of $5.4 million in fiscal 2011 compared to a prior year pre-tax loss from operations of $2.3 million, due mainly to higher sales volumes in each of our primary served markets.Lower pension expense also contributed to our increased income in fiscal 2011.Fiscal 2011 pension expense decreased by $1.7 million to $6.5 million from fiscal 2010 levels.In summary, the majority of our key indicators for each of our served markets, including order rates, sales levels, and profit margins, improved significantly over the levels of one year ago. 3 Total bookings for the fourth quarter of fiscal 2011 were $25.7 million, resulting in a book-to-bill ratio for the quarter of 83%, which was negatively impacted by soft renewable energy orders relative to sales in the fourth quarter.The book-to-bill ratio for the Company’s industrial markets (material handling, elevator and mining) was 98% in the fourth quarter of fiscal 2011, as bookings of products for material handling applications were $17.6 million, roughly equal to fourth quarter material handling sales.Total Company order backlog was $21.0 million at July 3, 2011. Demand levels remain strong in our traditional served industrial markets, particularly for products with material handling and mining applications.While it appears that U.S. manufacturing activity has moderated over the past several months, we expect demand in our served industrial markets to remain strong through calendar 2011.Our incoming order rate for wind inverters during the fourth quarter is indicative of the challenging conditions that have persisted in the wind market for some time, and we expect conditions in the wind market to remain soft for the remainder of calendar year 2011. We believe that future growth in profitability is largely dependent upon increased sales revenue and continued improvement in gross margins.Our past sales growth has been, and we believe future sales growth will continue to be, dependent on overall economic conditions, which impact our customers’ ability to obtain financing and willingness to invest, demand for material handling products, successful introduction and increasing acceptance of new products, and greater breadth in our product offerings in renewable energy markets.In the event the U.S. manufacturing recovery continues beyond calendar year 2011, sales of our material handling products should continue to increase, which should result in increases in our gross profit and income from operations. Additional improvement in gross margins is mainly dependent upon favorable economic conditions, continued acceptance of recently introduced product offerings by the marketplace, and ongoing successful cost reduction actions related to recently introduced product offerings.We intend to focus our development and marketing efforts on organic sales growth opportunities across all major served markets, and also plan to continue to tightly control our operating expenses.In addition, a further increase in the valuation of our pension plan assets or increases in interest rates, primarily related to long-term high-quality corporate bond rates, would favorably impact our periodic pension expense and required pension contributions in future periods. We believe overall economic conditions in our end markets remain fairly healthy, although current forecasts indicate the U.S economic recovery is stalling.Other recent events, including the U.S. credit rating downgrade, concern over government debt levels both in the U.S. and Europe, and increasing volatility in the financial markets, could have an unfavorable impact on our business going forward.Macro-economic conditions remain dynamic and somewhat fragile, and as a result, it remains challenging to predict the timing, duration or strength of any economic recovery or the timing, duration or severity of a subsequent economic slowdown, worldwide, in the U.S., or in the specific end markets we serve. Discontinued Operations In the fourth quarter of fiscal 2008, we classified the assets and liabilities of our Telecom Power Systems (“TPS”) business as held for sale, and the results of operations of the TPS business as discontinued operations. Our TPS product offerings were focused on providing back-up power for wireless applications. We concluded that we could better achieve our sales growth objectives by redirecting certain resources deployed in the TPS business to our product offerings in the material handling, elevator and energy delivery markets. We completed the divestiture of the TPS business during the first quarter of fiscal 2009 (see Note 3 of Notes to Consolidated Financial Statements). In addition to the operating results of the divested TPS business, certain expenses related to previously divested businesses have also been classified as discontinued operations in the accompanying consolidated financial statements and footnotes for all periods presented (see Note 2 of Notes to Consolidated Financial Statements).Expenses related to previously divested businesses have historically included certain expenses for environmental matters, asbestos claims and product liability claims (see Note 11 of Notes to Consolidated Financial Statements). All of these issues relate to businesses we no longer own and most relate to indemnification agreements that we entered into when we divested those businesses. Going forward, our results of discontinued operations may include additional costs incurred related to businesses no longer owned, and may include additional costs above those currently estimated and accrued related to the divestiture of our TPS business and our power electronics business, which was divested in October 2006. Change in Fiscal Year In August 2011, subsequent to the end of fiscal 2011, we made the decision to conform our fiscal year, which historically ended on the Sunday nearest June 30, to the calendar year, with future fiscal years ending on the Sunday nearest December 31.We feel this change will better align our business with customer spending patterns, will allow for enhanced comparability of our results with those of our peers, and will also increase our administrative efficiency by balancing our workload more evenly throughout the year.As a result, we plan to report our financial results for the six month transition period (“Transition Period 2011”) of July 4, 2011, through January 1, 2012, on an Annual Report on Form 10-K and to thereafter file reports for each 12 month period, beginning with the 12 month period ended December 30, 2012. Prior to filing the transition report, we will file our quarterly report on Form 10-Q for the quarter ending October 2, 2011. 4 Critical Accounting Policies Our accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements.As disclosed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires estimates and judgments by management that affect the reported amount of assets and liabilities, revenues, expenses, and related disclosures. Such estimates are based upon historical experience and other assumptions believed to be reasonable given known circumstances.Actual results could differ from those estimates.On an ongoing basis, we evaluate and update our estimates, and we believe the following discussion addresses our policies which are most critical to understanding our financial position and results of operations and which require our most complex judgments. Accounts Receivable Accounts receivable represent amounts due from customers in the ordinary course of business.We are subject to losses from uncollectible receivables in excess of our allowances.We maintain allowances for doubtful accounts for estimated losses from customers’ inability to make required payments.In order to estimate the appropriate level of this allowance, we analyze historical bad debts, customer concentrations, current customer creditworthiness, current economic trends and changes in customer payment patterns.Our total allowance includes a specific allowance based on identification of customers where we feel full payment is in doubt, as well as a general allowance calculated based on our historical losses on accounts receivable as a percentage of historical sales.We believe that our methodology has been effective in accurately quantifying our allowance for doubtful accounts and do not anticipate changing our methodology in the future.However, if the financial condition of any of our customers was to deteriorate and impair their ability to make payments, additional allowances may be required in future periods.We believe that all appropriate allowances have been provided. Inventories Our inventories are stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method, including material, labor and factory overhead.We identify potentially obsolete and excess inventory by evaluating overall inventory levels in relation to expected future requirements and market conditions, and provisions for excess and obsolete inventory and inventory valuation are recorded accordingly.Items with no usage for the past 12 months and no expected future usage are considered obsolete, and are disposed of or fully reserved.Reserves for excess inventory are determined based upon historical and anticipated usage as compared to quantities on hand.Excess inventory is defined as inventory items with on-hand quantities in excess of one year’s usage and specified percentages are applied to the excess inventory value in determining the reserve.Our assumptions have not changed significantly in the past, and are not likely to change in the future.We believe that our assumptions regarding inventory valuation have been accurate in the past and believe that all appropriate reserves for excess and obsolete inventory have been provided. Long-Lived Assets and Goodwill We periodically evaluate the recoverability of our long-lived assets, including property, plant and equipment.Impairment charges are recorded in operating results when the undiscounted future expected cash flows derived from an asset are less than the carrying value of the asset. We are required to perform annual impairment tests of our goodwill, and may be required to test more frequently in certain circumstances.We have elected to perform our annual impairment test in the fourth quarter of our fiscal year.Per Accounting Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and Others, the best evidence of fair value are quoted prices in active markets.Accordingly, we believe that our market capitalization is the best indication of fair value.No impairments were recognized in long-lived assets or goodwill for the fiscal years ended July 3, 2011, June 27, 2010, and June 28, 2009. Pension Benefits We sponsor a defined benefit plan that was frozen in 2003 which covers primarily former employees in the U.S.The valuation of our pension plan requires the use of assumptions and estimates that attempt to anticipate future events to develop actuarial valuations of expenses, assets and liabilities.These assumptions include discount rates, expected rates of return on plan assets and mortality rates. We consider market conditions, including changes in investment returns and interest rates, in making these assumptions.Our plan assets are comprised mainly of common stock and bond funds.The expected rate of return on plan assets is a long-term assumption and is generally not changed on an annual basis.The expected rate of return on plan assets used in determining pension expense was 8.5% in fiscal 2011 and 9.0% in fiscal 2010.In determining future periodic pension expense, we have reduced the expected rate of return on plan assets to 8.25%. The discount rate reflects the market for high-quality fixed income debt instruments and is subject to change each year.As of July 3, 2011, the discount rate used to determine the benefit obligation was 5.15% as compared to 5.10% as of June 27, 2010. 5 Changes in assumptions typically result in actuarial gains or losses that are amortized over future accounting periods in accordance with the methods specified in ASC Topic 715, Employers’ Accounting for Pensions.Similarly, if our actual return on plan assets varies from our expected return on plan assets, this also results in actuarial gains or losses that are amortized to pension expense over future accounting periods.Mainly as a result of higher than expected returns on plan assets in fiscal 2011, our Transition Period 2011 pension expense is expected to decrease by approximately $0.25 million per quarter from fiscal 2011.Significant differences between our assumptions and actual future investment returns or discount rates could have a material impact on our financial position or results of operations and related funding requirements. Reserves for Contingencies We periodically record the estimated impact of various conditions, situations or circumstances involving uncertain outcomes.The accounting for such events is prescribed under ASC Topic 450, Contingencies.ASC Topic 450 defines a contingency as an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an entity that will ultimately be resolved when one or more future events occur or fail to occur. ASC Topic 450 does not permit the accrual of gain contingencies under any circumstances.For loss contingencies, the loss must be accrued if information is available that indicates it is probable that the loss has been incurred, given the likelihood of uncertain events, and the amount of the loss can be reasonably estimated. The accrual of a contingency involves considerable judgment and we use our internal expertise and outside experts, as necessary, to help estimate the probability that a loss has been incurred and to assist in determining the amount or range of the loss.In those circumstances where we determined that it was probable that a loss had been incurred, our estimates of the amount of loss have been reasonably accurate. Income Taxes We operate in several taxing jurisdictions and are subject to a variety of income and related taxes. Judgment is required in determining our provision for income taxes and related tax assets and liabilities. We believe we have reasonably estimated our tax positions for all jurisdictions for all open tax periods. However, it is possible that, upon closure of our tax periods, our final tax liabilities could differ from our estimates. We record deferred income tax assets in tax jurisdictions where we generate losses for income tax purposes.We also record valuation allowances against these deferred tax assets in accordance with ASC Topic 740, Income Taxes, when in our judgment, the deferred income tax assets will likely not be realized in the foreseeable future. Since fiscal 2002, we have provided valuation reserves against our U.S. deferred tax assets that result in a net deferred tax liability position.A portion of our deferred tax liability relates to tax-deductible amortization of goodwill that is no longer amortized for financial reporting purposes. Under applicable accounting rules, such deferred tax liabilities are considered to have an indefinite life and are therefore ineligible to be considered as a source of future taxable income in assessing the realization of deferred tax assets. Results of Operations for Year Ended July 3, 2011, Compared with Year Ended June 27, 2010 Net Sales and Gross Profit Net sales increased 36% to $109.8 million in fiscal 2011 from $80.6 million in fiscal 2010.The increase in net sales in fiscal 2011 was due primarily to higher sales of products for material handling applications of $12.8 million and higher sales of products for energy delivery applications of $10.6 million, primarily inverters for wind turbine applications.Net sales by market were as follows, in millions: Fiscal Year Ended July 3, 2011 June 27, 2010 Sales % of Sales Sales % of Sales Material handling $ 54
